DETAILED ACTION
Status of the Claims
1.	This action is in reply to the Request for Reconsideration dated March 29, 2022.
2.	Claims 1-6, 10 and 13-18 are pending and have been examined.
3.	Claims 1, 6, 10, 13-14 and 18 have been amended.
4.	Claims 7-9, 11-12 and 19-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.            Claims 1-6, 10 and 13-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 1 recites a method for fund disbursement and notification comprising: receiving from a fund provider associated with at least one fund provider identifier, a fund transfer request comprising the at least one fund provider identifier, at least one fund receiver identifier, and a fund amount, wherein the fund provider receives at least one fund receiver identifier by communicating with the at least one fund receiver associated with the at least one fund receiver identifier; determining at least one fund benefactor identifier associated with at least one fund benefactor based on association of the at least one fund receiver identifier with the at least one fund benefactor identifier, wherein the fund receiver and the fund benefactor are different; in response to determining the at least one fund benefactor identifier associated with the at least one fund receiver identifier, directly transferring to or initiating the direct transfer of, at least a portion of the fund amount from an account of the at least one fund provider to an account of the at least one fund benefactor; and generating and transmitting, a transfer notification to the at least one of the following: the at least one fund provider, the at least one fund receiver, the at least one fund benefactor, or any combination thereof.
	Independent Claim 6, recites a system for conducting a person-to-person fund transfer comprising: a fund provider configured to: determine or select a fund receiver and a fund amount, wherein the fund receiver is selected by the fund provider communicating with the fund receiver such that the fund provider receives a fund receiver identifier associated with the fund receiver; generate a fund transfer request comprising the fund receiver identifier and the fund amount; and transmit the fund transfer request to a transaction service provider; communicate the fund receiver identifier to the fund provider; and the transaction service provider to receive the fund transfer request from the fund provider device; determine a fund benefactor identifier associated with at least one fund benefactor based on association of the fund receiver identifier with the fund benefactor identifier, wherein the fund receiver and fund benefactor are different; and in response to determining the fund benefactor identifier associated with the fund receiver identifier, directly transfer to or initiate the direct transfer of at least a portion of the fund amount from an account of the fund provider to an account of the fund benefactor.
	Independent Claim 13 recites a method for conducting a person-to-person fund transfer comprising: reading with a fund provider a fund receiver identifier code associated with and generated by a fund receiver, in response to reading the code, generating a fund transfer request comprising the fund receiver identifier, a fund provider identifier associated with the fund provider, and a fund transfer amount; and initiating the transfer of at least a portion of the fund amount based on the fund transfer request by causing a transaction server provider to receive the fund transfer request; determine a fund benefactor identifier associated with at least one fund benefactor based on association of the fund receiver identifier with the fund benefactor identifier, wherein the fund receiver and fund benefactor are different; in response to determining the fund benefactor identifier associated with the fund receiver identifier, directly transfer to or initiate the direct transfer of at least a portion of the fund amount from an account of the fund provider to an account of the fund benefactor.
	The series of steps recited in the independent claims describe fundamental economic practices; commercial or legal interactions and/or managing personal behavior or relationships or interactions between people and thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  
Yes, the claimed invention discloses methods and a system describing fund transfers and/or fund disbursements via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited in the independent claims describe fundamental economic practices; commercial or legal interactions and/or managing personal behavior or relationships or interactions between people and thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites at least one processor, a fund provider device, a wearable device, and a device of at least one of the following: at least one fund provider, the at least one fund receiver, the at least one fund benefactor. Claim 6 recites a fund provider device having at least one processor, and a wearable fund receiver device having at least one processor, and a transaction service provider processor. Claim 13 recites at least one processor of a fund provider device, a computer-readable code, at least one processor, and a transaction service provider processor. 
The recited at least one processor, a wearable device, a device, a fund provider device having at least one processor, a wearable fund receiver device having at least one processor, and a transaction service provider processor are applying generic computer components to the recited abstract limitations.  The recited computer-readable code appears to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite at least one processor, a wearable device, a device, a fund provider device having at least one processor, a wearable fund receiver device having at least one processor, a transaction service provider processor and computer readable code which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 6 and 13 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data; performing repetitive calculations; electronic recordkeeping; decoding data and creating output data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“As used herein, the terms “client,” “client device,” “fund provider device,” “fund receiver device,” and “fund benefactor device” may refer to one or more client-side devices or systems (e.g., remote from a transaction service provider) used to initiate or facilitate a transaction (e.g., a payment transaction). As an example, a “client device” may refer to one or more POS devices used by a merchant, one or more acquirer host computers used by an acquirer, one or more mobile devices used by a user, and/or the like. In some non-limiting embodiments or aspects, a client device may be an electronic device configured to communicate with one or more networks and initiate or facilitate transactions. For example, a client device may include one or more computers, portable computers, laptop computers, tablet computers, mobile devices, cellular phones, wearable devices (e.g., watches, glasses, lenses, clothing, and/or the like), personal digital assistants (PDAs), and/or the like. Moreover, a “client” may also refer to an entity (e.g., a merchant, an acquirer, and/or the like) that owns, utilizes, and/or operates a client device for initiating transactions (e.g., for initiating transactions with a transaction service provider).” (See Applicant Specification paragraph 48)

“As used herein, the term “computing device” may refer to one or more electronic devices that are configured to directly or indirectly communicate with or over one or more networks. The computing device may be a mobile device. As an example, a mobile device may include a cellular phone (e.g., a smartphone or standard cellular phone), a portable computer, a wearable device (e.g., watches, glasses, lenses, clothing, and/or the like), a PDA, and/or other like devices. The computing device may be a non-mobile device, such as a desktop computer. Furthermore, the term “computer” may refer to any computing device that includes the necessary components to receive, process, and output data, and normally includes a display, a processor, a memory, an input device, and a network interface. An “application” or “application program interface” (API) refers to computer code or other data sorted on a computer-readable medium that may be executed by a processor to facilitate the interaction between software components, such as a client-side front-end and/or server-side back-end for receiving data from the client. An “interface” refers to a generated display, such as one or more graphical user interfaces (GUIs) with which a user may interact, either directly or indirectly (e.g., through a keyboard, mouse, etc.).” (See Applicant Specification paragraph 50)

“As used herein, the term “payment device” may refer to a portable financial device, an electronic payment device, a payment card (e.g., a credit or debit card), a gift card, a smartcard, smart media, a payroll card, a healthcare card, a wristband, a machine-readable medium containing account information, a keychain device or fob, an RFIS transponder, a retailer discount or loyalty card, a cellular phone, an electronic wallet mobile application, PDA a pager, a security card, a computer, an access card, a wireless terminal, a transponder, and/or the like. In some non-limiting embodiments or aspects, the payment device may include volatile or non-volatile memory to store information (e.g., an account identifier, a name of the account holder, and/or the like).” (See Applicant Specification paragraph 54)

“As used herein, the term “server” may refer to or include one or more computing devices that are operated by or facilitate communication and processing for multiple parties in a network environment, such as the internet, although it will be appreciated that communication may be facilitated over one or more public or private network environments and that various other arrangements are possible. Further, multiple computing devices (e.g., servers, POS devices, mobile devices, etc.) directly or indirectly communicating in the network environment may constitute a “system”. As used herein, the term “server” or “processor” may refer to one or more devices that provide a functionality to one or more devices (e.g., one or more client devices) via a network (e.g., a public network, a private network, the internet, and/or the like). For example, a server may include one or more computing devices. As used herein, the term “system” may refer to one or more devices, such as one or more processors, servers, client devices, computing devices that include software applications, and/or the like. In some non-limiting embodiments or aspects, reference to “a server” or “a processor,” as used herein, may refer to a previously recited server and/or processor that is recited as performing a previous step or function, a different server and/or processor, and/or a combination of servers and/or processors. For example, as used in the specification and the claims, a first server and/or a first processor that is recited as performing a first step or function may refer to the same or different server and/or a processor recited as performing a second step or function.” (See Applicant Specification paragraph 59)

“Non-limiting embodiments or aspects utilize a computer-readable code readable by the fund provider device, to enable the fund provider device to generate the fund transfer request to initiate the fund transfer process. The computer-readable code may contain fund receiver data, and each fund receiver may have an associated computer-readable code unique to the fund receiver or a service category or other grouping associated with the fund receiver. As such, the use of the computer-readable code enhances the efficiency by which the person-to-person fund transfers are conducted.” (See Applicant Specification paragraph 63)

“The fund provider device 106, fund receiver device 107, and/or fund benefactor device 109 may include one or more devices capable of receiving information from and/or communicating information to the transaction server provider system 102, the issuer system 104, the merchant system 108, and/or the acquirer system 110 via the network 112.  Additionally or alternatively, some or all of the fund provider device 106, fund receiver device 107, and fund benefactor device 109 may include a device capable of receiving information from and/or communicating information to other fund provider devices 106, fund receiver devices 107, and/or fund benefactor devices 109 via the network 112, another network (e.g., an ad hoc network, a local network, a private network, a virtual private network, and/or the like), and/or any other suitable communication technique. For example, the fund provider device 106, fund receiver device 107, and/or fund benefactor device 109 may include a client device and/or the like. In some non-limiting embodiments or aspects, fund provider device 106, fund receiver device 107, and/or fund benefactor device 109 may be capable of receiving information (e.g., from another device (e.g., the fund provider device 106, fund receiver device 107, fund benefactor device 109, and the like)) via a short-range wireless communication connection (e.g., an NFC communication connection, an RFID communication connection, a Bluetooth® communication connection, a Zigbee® communication connection, and/or the like), and/or communicating (or transmitting0 information (e.g., to the fund provider device 106, fund receiver device 107, fund benefactor device 109, and the like) via a short-range wireless communication connection. The fund provider device 106, the fund receiver device 107, and/or the fund benefactor device 109 may comprise at least one of the following: a computing device, a mobile device, an electronic device, a wearable device, a wireless communication device, or any combination thereof.” (See Applicant Specification paragraph 69)

“With continued reference to FIG. 1, in some non-limiting embodiments or aspects, the environment 100 may execute a computer implemented method and system for fund disbursement and notification. At least one processor (hereinafter the “Processor”), such as at least one processor of the transaction service provider system 102, issuer system 104, merchant system 108, and/or acquirer system 110 may receive a fund transfer request.  The fund transfer request may initiate a person-to-person fund transfer, such as a fund transfer associated with a tip/gratuity. The fund transfer request may be received from the fund provider device 106. The fund transfer request may comprise a fund provider (e.g., the identity of the fund provider and/or contact data, device data, and/or account data associated with the fund provider). The fund transfer request may comprise at least one fund receiver (e.g., the identity of the fund receiver, contact data, and/or device (fund receiver device 107) data associated with the fund receiver, account data associated with the fund receiver). The fund transfer request may comprise at least one fund amount associated with the fund transfer. Any combination of this data may be comprised in the fund transfer request. The fund transfer request may comprise a description of the reason the fund amount is being transferred or a message associated with the fund transfer. The fund transfer request may comprise at least one service category associated with the fund receiver(s).” (See Applicant Specification paragraph 74)

“Referring to FIGS. 6A-6B, the fund provider device 106 may receive the computer-readable code 604 useable to generate the fund transfer request. As shown in FIG. 6A, the computer-readable code 604 may be printed on a physical medium 602 (e.g., by the Processor). The physical medium 602 may comprise a paper medium. The physical medium 602 may comprise a uniform of the fund receiver. The physical medium 602 may comprise a medium proximate the fund receiver or a workspace of the fund receiver. The physical medium 602 may comprise any other medium accessible to the fund receiver. The fund provider device 106 may scan the physical medium 602 containing the computer-readable code 604 to read the computer-readable code 604.” (See Applicant Specification paragraph 104)

“Referring now to FIG. 7, FIG. 7 is a diagram of example components of a device 700. Device 700 may correspond to, for example, one or more devices of the previously described devices, such as one or more devices of transaction service provider system 102, issuer system 104, fund provider device 106, fund receiver device 107, merchant system 108, fund benefactor device 109, and/or acquirer system 110. In some non-limiting embodiments or aspects, transaction service provider system 102, issuer system 104, fund provider device 106, fund receiver device 107, merchant system 108, fund benefactor device 109, and/or acquirer system 110 may include at least one device 700 and/or at least one component of device 700. As shown in FIG. 7, device 700 may include bus 702, processor 704, memory 706, storage component 708, input component 710, output component 712, and communication interface 714.” (See Applicant Specification paragraph 109)

“Bus 702 may include a component that permits communication among the components of device 700. In some non-limiting embodiments or aspects, processor 704 may be implemented in hardware, software, or a combination of hardware and software. For example, processor 704 may include a processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), an accelerated processing unit (APU), and/or the like), a microprocessor, a digital signal processor (DSP), and/or any processing component (e.g., a field-programmable gate array (FGPA), an application-specific integrated circuit (ASIC), and/or the like), and/or the like, which can be programmed to perform a function. Memory 706 may include random access memory (RAM), read-only memory (ROM), and/or another type of dynamic or static storage device (e.g., flash memory, magnetic memory, optical memory, and/or the like) that stores information and/or instructions for use by processor 704.” (See Applicant Specification paragraph 110)

“Storage component 708 may store information and/or software related to the operation and use of device 700. For example, storage component 708 may include a hard disk (e.g., a magnetic disk, an optical disk, a magneto-optic disk, a solid state disk, and/or the like), a compact disc (CD), a digital versatile disc (DVD), a floppy disk, a cartridge, a magnetic tape, and/or another type of computer-readable medium, along with a corresponding drive.” (See Applicant Specification paragraph 111)

“Communication interface 714 may include a transceiver-like component (e.g., a transceiver, a receiver and transmitter that are separate, and/or the like) that enables device 700 to communicate with other devices, such as via a wired connection, a wireless connection, or a combination of wired and wireless connections. Communication interface 714 may permit device 700 to receive information from another device and/or provide information to another device. For example, a communication interface 714 may include an Ethernet interface, an optical interface, a coaxial interface, an infrared interface, a radio frequency (RF) interface, a universal serial bus (USB) interface, a Wi-Fi® interface, a Bluetooth® interface, a Zigbee® interface, a cellular network interface, and/or the like.” (See Applicant Specification paragraph 113)

“Device 700 may perform one or more processes described herein. Device 700 may perform these processes based on processor 704 executing software instructions stored by a computer-readable medium, such as memory 706 and/or storage component 708.  A computer-readable medium (e.g., a non-transitory computer-readable medium) is defined herein as a non-transitory memory device. A non-transitory memory device includes memory space located inside of a single physical storage device or memory space spread across multiple physical storage devices.” (See Applicant Specification paragraph 114)

“Software instructions may be read into memory 706 and/or storage component 708 from another computer-readable medium or from another device via communication interface 714. When executed, software instructions stored in memory 706 and/or storage component 708 may cause processor 704 to perform one or more processes described herein. Additionally or alternatively, hardwired circuitry may be used in place of or in combination with software instructions to perform one or more processes described herein. Thus, embodiments or aspects described herein are not limited to any specific combination of hardware circuitry and software.” (See Applicant Specification paragraph 115)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 6 and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-5, 10 and 14-18 further define the abstract idea that is presented in the respective independent Claims 1, 6 and 13 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.  Claim 15 further defines the computer readable code as a QR code. The recited QR code is recited at a high level of generality and these elements when considered separately and as an ordered combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. No further additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-6, 10 and 13-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretation – Broadest Reasonable Interpretation
7.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claim 1 recites "[a] computer-implemented method for fund disbursement and notification comprising:”.  The preamble of instant claim 6 recites “[a] system for conducting a person-to-person fund transfer, comprising:”.  The preamble of instant Claim 13 recites “[a] computer-implemented method for conducting a person-to-person fund transfer, comprising:
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for fund disbursement and notification” as recited in the preamble of instant claim 1; “for conducting a person-to-person fund transfer” as recited in the preamble of instant claims 6 and 13 only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Similarly in the instant case, the following italicized limitations are expressing the intended result of a process step positively recited and are not given weight: 

As in Claims 3 and 18:
“assigning, with at least one processor, at least a portion of the fund amount for transfer to the at least one fund receiver.”

As in Claim 5:
assigning, with the at least one processor, at least a portion of the fund amount for transfer to the at least one fund benefactor.”

As in Claim 13:
initiating, with the at least one processor, the transfer of at least a portion of the fund amount based on the fund transfer request by causing a transaction service provider processor associated with a transaction service provider to:
receive the fund transfer request; 
determine a fund benefactor identifier associated with at least one fund benefactor based on association of the fund receiver identifier with the fund benefactor identifier, wherein the fund receiver and fund benefactor are different;
in response to determining the fund benefactor identifier associated with the fund receiver identifier, directly transfer to or initiate the direct transfer of at least a portion of the fund amount from an account of the fund provider to an account of the fund benefactor.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-6, 10 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed March 29, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In each of Claims 1, 6 and 13, Applicant refers to a “fund benefactor identifier”.  The specification does not appear to support a recitation of a “fund benefactor identifier”. There are references to an identifier related to a fund provider, but not as to fund benefactors. Claims 2-5, 10 and 14-18 are further rejected as dependent on a rejected base claim.
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-6, 10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "proximate" as used in Claims 1 and 6 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There are no bounds provided for what the limits of “proximate” are.  Appropriate correction is required.  Dependent Claims 2-5 and 10 are further rejected as based on a rejected base claim.
Claim 6 recites a system in the preamble, however as amended and presented, it appears that Applicant is attempting to claim steps that need to occur in order to perform the process.  The claim is not configured to perform steps without actually performing steps, rather it appears to be either programmed or configured to perform steps in concert with steps presented in a wherein clause (“…wherein the fund receiver is selected by the fund provider device…over a short-range wireless communication connection”) that need to occur in order to progress.   Similarly, the recitation of the wearable fund receiver device and the transaction service provider processor are both recited to be programmed or configured to perform steps that need to occur in order to progress.  As recited, it is not clear if Applicant intends to recite a system or a computer-readable medium claim. Claim 10, which is dependent on Claim 6 is further rejected as dependent based on a rejected claim.
Claims 1, 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  it appears that there are steps missing that would link the fund benefactor to the fund receiver in order to effectuate the ability to transfer funds from the fund provider to the fund benefactor.
Further regarding Claim 1 as amended, there is an issue with the recitation of “…directly transferring to or initiating the direct transfer of, with at least one processor, at least a portion of the fund amount from an account of the at least one fund provider to an account of the at least one fund benefactor”.  It is unclear exactly what Applicant is attempting to claim. In some embodiments a portion of the fund amount may be first transferred to the fund receiver and then a second transfer to the fund benefactor, however this is not a direct transfer to the fund benefactor; in another embodiment a portion of funds may be directly transferred to the fund benefactor account, however this appears to bypass the fund receiver association and in a third embodiment, a first portion may go to a fund benefactor and a second portion directly to a fund receiver account.  
If the transfer is a serial transfer, then the transfer is not directly from the fund provider to the fund benefactor. If the transfer is going directly to the fund benefactor, it is not going through the fund receiver. It is not clear exactly what Applicant is attempting to claim and clarification and correction is required. Independent Claims 6 and 13 recite a substantially similar limitation that is similarly rejected.
Claims 2-5, 10, and 14-18 are further rejected as dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-6, 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Louw et al. (US PG. Pub. 2021/0166279) (“Louw”) in view of Mizon et al. (US PG Pub. 2018/0276769) (“Mizon”)

Regarding Claim 1, Louw discloses the following:
A computer-implemented method for fund disbursement and notification comprising:
receiving, with at least one processor and from a fund provider device (customer/user/consumer mobile device) associated with at least one fund provider identifier (customer’s first name (or alias, nickname, identifier, etc.), a fund transfer request comprising: the at least one fund provider identifier, at least one fund receiver identifier, and a fund amount, wherein the fund provider device receives the at least one fund receiver identifier by communicating over a short-range wireless communication connection with a wearable device worn by the at least one fund receiver associated with the at least one fund receiver identifier in response to proximate arrangement of the fund provider device with the wearable device;  (See Louw paragraphs 35-38, 41-44, 50, 56, 58, 63-64 and 81 – enables customer to electronically send tips to another person (service provider, vendor, merchant, other recipient, etc.) via mobile application on mobile device or other device [at least one processor]; NFC may be used to detect when a consumer enters or leaves a proximity (e.g., geofence, boundary, etc.) and based on the detection, customer/user/consumer [fund provider] is prompted to provide a tip [fund transfer request] to a service provider [fund receiver] using a device to send a digital tip using wireless technology (including NFC, BLE, [short-range wireless connection] WiFi, LTE, etc.); receiving device [fund receiver] can be a mobile device, wearable device, service provider device, terminal, PoS, etc.; customer (fund provider device) may be mobile device, computer, other processing devices including wearables)
determining, with at least one processor, at least one fund benefactor identifier associated with at least one fund benefactor based on association of the at least one fund receiver identifier with the at least one fund benefactor identifier, wherein the fund receiver and fund benefactor are different;
in response to determining the at least one fund benefactor identifier associated with at least one fund receiver identifier, directly transferring to or initiating the direct transfer of, with at least one processor, at least a portion of the fund amount from an account of the at least one fund provider to an account of the at least one fund benefactor; and (See Louw paragraphs 43, 77-79 - user may make tips to a service provider via service provider’s mobile device; for a recipient, a tipping fund may be maintained and managed by an app where funds may be transferred to another account )
generating and transmitting, with at least one processor, a transfer notification to a device of at least one of the following; the at least one fund provider, the at least one fund receiver, the at least one fund benefactor, or any combination thereof. (See Louw paragraphs 35, 50-51, 58-59, 61-63, 66-69, Fig. 18-21 – customer may send a tip electronically and the service provider may respond with a message on the device to acknowledge the tip [notification to fund provider])
In an embodiment, Louw discloses her invention as to a system that provides a convenient and easy way to provide tips to service providers as well as charitable contributions when customers do not have small bills or other change. (See Louw paragraph 8) An embodiment of the invention enables a consumer to electronically send tips to another person (e.g., service provider, vendor, merchant, other recipient, etc.) via a mobile application. (See Louw paragraph 35) An embodiment may use near field technology to detect when a customer enters and/or leaves a proximity (e.g., geofence, boundary, etc.) and based on this detection (e.g., after the consumer leaves the geofence), an embodiment of the present invention prompts a user to provide a tip to a service provider. (See Louw paragraph 35) The customer may act on the prompt and send a tip electronically to the service provider. (See Louw paragraph 35) The service provider may respond with a simple “thank you” message to acknowledge the tip or other forms of acknowledgement may also be transmitted. (See Louw paragraph 35)
While Louw discloses the invention as recited and alludes to a fund benefactor, Louw does not fully disclose determining at least one fund benefactor identifier associated with at least one fund benefactor based on association of the at least one fund receiver identifier with the at least one fund benefactor identifier wherein the fund receiver and fund benefactor are different or transferring from an account of at least one fund provider to an account of at least one fund benefactor. Mizon discloses her invention as to a mobile app running on a mobile device that may interact with a remote gratuities server to allow for convenient, cashless and rapid transfers of tips via a payment card account system. (See Mizon paragraph 10) So-called P2P (person to person) transfers may be part of the process. (See Mizon paragraph 10) Identification of the tip recipient may proceed via facial recognition of a registered tip recipient based on a photo of the intended recipient uploaded from the tipper’s mobile device. (See Mizon paragraph 10) Alternatively, an individual recipient or a group of recipients may be identified by having the tipper’s mobile device scan/read a marker item such as a QR code or a wearable electronic device associated with the intended recipient. (See Mizon paragraph 10)
In particular, in response to requests from the tipper [fund provider], the gratuities server computer may signal the payment network to arrange for fund transfer transactions to transfer funds [fund transfer requests] from a sender account to a recipient account issuer for the benefit of the tip recipient [fund benefactor] (See Mizon paragraph 18)   Figure 2 of Mizon discloses a marker item. (See Mizon paragraph 22) The mobile device can read the marker item in some manner to obtain data that identifies the recipient or a group of recipients to which the intended tip is to be transferred. (See Mizon paragraph 22 – group of recipients to which the intended tip is to be transferred [fund benefactors]) The manner of reading may be, for example, optical or via short range radio communications such as NFC or RFID. (See Mizon paragraph 22) The marker item may be realized, for example, as a QR code or other barcode printed on paper or another substrate. (See Mizon paragraph 22) Alternatively, the marker item may be an electronic device such as a wearable electronic device (e.g., worn by the recipient – who as noted above is not shown in Fig. 2) with radio communication capabilities or as an RFID tag or badge which may or may not be worn by the recipient. (See Mizon paragraphs 22-24 and Fig. 2)
FIG. 4 is a block diagram representation of an embodiment of the gratuities server computer, which may be constituted by server computer and/or mainframe computer hardware. (See Mizon paragraph 34 and Fig. 4) The gratuities server may include a computer processor(s), a storage device, and be operatively coupled to a communication device, etc. (See Mizon paragraphs 35-36) The communication device may be used to facilitate communication with other devices, such as the tippers’ mobile devices and the payment network. (See Mizon paragraph 37) The storage device stores one or more programs for controlling the processor to cause the gratuities server computer to function. (See Mizon paragraph 40) The storage device may also store a web hosting application program to enable the gratuities server computer to host a website whereby users such as senders and recipients may access and interact with the gratuities server computer. (See Mizon paragraph 42) The storage device may in addition store a tip recipient enrollment application program to enable the gratuities server computer to permit prospective tip recipients to open user accounts on the gratuities server computer. (See Mizon paragraph 43) Further, the enrollment of the recipient also includes payment account information for the recipient to facilitate routing of tips to the recipient’s payment account via the payment card account system. (See Mizon paragraph 44)
The storage device may further store database management programs and an internal reporting application, the latter of which may respond to requests from computer system administrators for reports on the activities performed by the gratuities server computer. (See Mizon paragraph 47) The storage device may also store a recipient database, an establishment database, a sender database and one or more other databases required for operation of the gratuities server computer. (See Mizon paragraph 48)
The recipient database may contain data records for the tip recipients who have signed up with the gratuities server computer. (See Mizon paragraph 48) The establishment database may store data records for business establishments or other establishments that employ potential recipients of tips in the tipping system. (See Mizon paragraph 48 – establishment database stores business establishment records [business establishment as particular fund receiver] that employ potential recipients of tips in the tipping system [fund benefactors]
In reference to Figure 5, the user/tipper may interact with the mobile device and use the camera of the mobile device to take a photograph of the tip recipient and may transmit the photo to the gratuities server computer for identification of the recipient by the gratuities server computer. (See Mizon paragraphs 50-53 and Fig. 5) The transmission of the photo may include or be associated with data from the mobile device that identifies the tipper to the gratuities server computer. (See Mizon paragraph 53) The recipient is identified (e.g., by first and/or last name, employing establishment, geographic location, etc.) and at least of some of this information may be displayed to the mobile device so the tipper can confirm that the intended recipient has been properly identified by the gratuities server computer. (See Mizon paragraph 54) The tipper may indicate that the tipping transaction should proceed and the signal/indication may be transmitted from the mobile device to the gratuities server computer. (See Mizon paragraph 56)
In reference to Fig. 6, a process that represents functions performed at or by the gratuities server computer in relation to the operations of the mobile device as described in connection with Fig. 5. (See Mizon paragraph 59 and Fig. 6) The gratuities server computer receives the request for identification of the tip recipient that was effectively transmitted from the mobile device which includes a photo that shows the face of the intended tip recipient [fund benefactor identifier]. (See Mizon paragraph 60)   The gratuities server computer performs a facial recognition process with respect to the submitted photo in order to identify the intended tip recipient. (See Mizon paragraph 64 – determining by the processor at least one fund benefactor identifier associated with the fund benefactor based on association of the photo [fund benefactor identifier] with the fund receiver)
Later, the gratuities server computer receives from the mobile device, the intended tip amount and the tipper’s confirmation of the recipient’s identity [fund benefactor identifier] and request that the tip transaction be initiated. (See Mizon paragraphs 65-66) Continuing with Fig. 6, the gratuities server computer communicates with the payment network to cause a P2P funds transfer of the tip amount to be performed for the benefit of the recipient and charged to the tipper’s payment account [fund provider account]. (See Mizon paragraph 67 – funds transfer from funds receiver [gratuities server computer] to fund benefactor], different elements)
The user/tipper may use the mobile device to read the tip recipient identifying information from the marker item as discussed in connection with Fig. 2. (See Mizon paragraph 73 and Fig. 7) For example, if the marker item is a printed barcode (e.g., a QR code), then the mobile device camera may be used to scan the marker item to extract the recipient identification information therefrom. (See Mizon paragraph 73) In some situations, the recipient information may identify a group of individuals (say a service department in an establishment) as the intended recipient of a tip which is to be pooled. (See Mizon paragraph 73) In one example of the latter, a guest in a hotel room may observe a printed card with a QR code with a suggestion that the guest provide a tip to be pooled/shared among the cleaning staff of the hotel. (See Mizon paragraph 73) The QR code in this instance may identify the establishment and the recipient department thereof, namely the cleaning staff. (See Mizon paragraph 73) 
Figure 8 illustrates a process that may be performed according to aspects of the present disclosure. (See Mizon paragraph 82 and Fig. 8) The process represents functions performed at or by the gratuities server computer in relation to the operations of the mobile device as described above in connection with Fig. 7. (See Mizon paragraph 82) The gratuities server computer receives, from the mobile device, the intended tip amount, the recipient information and the tipper’s request that the tip transaction (funds transfer) be initiated. (See Mizon paragraph 83) The gratuities server computer communicates with the payment network to cause a funds transfer of the tip amount to be performed for the benefit of the identified recipient or group of recipients, with the funds transfer to be charged to the tipper’s payment account. (See Mizon paragraph 84 – fund receiver [gratuities server computer] causes transfer of funds of the tip amount for the benefit of the identified recipient or group of recipients [fund benefactor(s)]) This transfer may involve a “pull” of the tip amount from the tipper’s payment account and a “push” of the amount to the recipient’s payment account, or to the employing establishment’s pooled tip account for the identified group of recipients. (See Mizon paragraph 84 – pooled tips are further sent to identified recipient [fund benefactor account])
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the process of enabling a consumer to send tips to another person as disclosed by Louw with the methods and apparatus of cashless tipping that provides for fund transfer transactions for transferring a monetary amount to a recipient or multiple recipients as taught by Mizon in order to provide a tip to be pooled or shared among multiple recipients electronically.


Regarding Claim 6, Louw discloses the following:
A system for conducting a person-to-person fund transfer, comprising:
a fund provider device having at least one processor, the fund provider device associated with a fund provider programmed or configured to: (See Louw paragraphs 35-36, 42, 136-140 and Fig. 1)
determine or select a fund receiver and a fund amount, wherein the fund receiver is selected by the fund provider device communicating with a wearable fund receiver device worn by the fund receiver in response to proximate arrangement of the fund provider device with the wearable fund receiver device worn by the fund receiver, such that the fund provider device receives a fund receiver identifier associated with the fund receiver from the wearable fund receiver device over a short-range wireless communication connection; (See Louw paragraphs 35-38, 41-44, 50-51, 56, 58-59, 63-64 and 81 and Fig. 2 – customer receives a prompt to tip a service provider (fund receiver) and may customize a tip amount (fund amount) and/or message); NFC may be used to detect when a consumer enters or leaves a proximity (e.g., geofence, boundary, etc.) and based on the detection, customer/user/consumer [fund provider] is prompted to provide a tip [fund transfer request] to a service provider [fund receiver] using a device to send a digital tip using wireless technology (including NFC, BLE, [short-range wireless connection] WiFi, LTE, etc.); receiving device [fund receiver] can be a mobile device, wearable device, service provider device, terminal, PoS, etc.; customer (fund provider device) may be mobile device, computer, other processing devices including wearables)
generate a fund transfer request comprising the fund receiver identifier and the fund amount; and (See Louw para 35-36, 50-51, 56-59 and Fig. 2)
transmit the fund transfer request to a transaction service provider processor associated with a transaction service provider; (See Louw paragraphs 35-38, 41-46, 50, 56, 58-59, 64)
the wearable fund 
communicate the fund receiver identifier 
the transaction service provider processor programmed or configured to:
receive the fund transfer request from the fund provider device; (See Louw paragraphs 35-36)
determine a fund benefactor identifier associated with at least one fund benefactor based on association of the fund receiver identifier with the fund benefactor identifier, wherein the fund receiver and fund benefactor are different; and 
in response to determining the fund benefactor identifier associated with the fund receiver identifier, directly transfer to or initiate the direct transfer of at least a portion of the fund amount from an account of the fund provider to an account of the fund benefactor. (See Louw paragraphs 43, 77-79 - user may make tips to a service provider via service provider’s mobile device; for a recipient, a tipping fund may be maintained and managed by an app where funds may be transferred to another account)
In an embodiment, Louw discloses her invention as to a system that provides a convenient and easy way to provide tips to service providers as well as charitable contributions when customers do not have small bills or other change. (See Louw paragraph 8) An embodiment of the invention enables a consumer to electronically send tips to another person (e.g., service provider, vendor, merchant, other recipient, etc.) via a mobile application. (See Louw paragraph 35) An embodiment may use near field technology to detect when a customer enters and/or leaves a proximity (e.g., geofence, boundary, etc.) and based on this detection (e.g., after the consumer leaves the geofence), an embodiment of the present invention prompts a user to provide a tip to a service provider. (See Louw paragraph 35) The customer may act on the prompt and send a tip electronically to the service provider. (See Louw paragraph 35) The service provider may respond with a simple “thank you” message to acknowledge the tip or other forms of acknowledgement may also be transmitted. (See Louw paragraph 35)
While Louw discloses the invention as recited and alludes to a fund benefactor, Louw does not fully disclose determining at least one fund benefactor identifier associated with at least one fund benefactor based on association of the at least one fund receiver identifier with the at least one fund benefactor identifier wherein the fund receiver and fund benefactor are different or transferring from an account of at least one fund provider to an account of at least one fund benefactor. Mizon discloses her invention as to a mobile app running on a mobile device that may interact with a remote gratuities server to allow for convenient, cashless and rapid transfers of tips via a payment card account system. (See Mizon paragraph 10) So-called P2P (person to person) transfers may be part of the process. (See Mizon paragraph 10) Identification of the tip recipient may proceed via facial recognition of a registered tip recipient based on a photo of the intended recipient uploaded from the tipper’s mobile device. (See Mizon paragraph 10) Alternatively, an individual recipient or a group of recipients may be identified by having the tipper’s mobile device scan/read a marker item such as a QR code or a wearable electronic device associated with the intended recipient. (See Mizon paragraph 10)
In particular, in response to requests from the tipper [fund provider], the gratuities server computer may signal the payment network to arrange for fund transfer transactions to transfer funds [fund transfer requests] from a sender account to a recipient account issuer for the benefit of the tip recipient [fund benefactor] (See Mizon paragraph 18)   Figure 2 of Mizon discloses a marker item. (See Mizon paragraph 22) The mobile device can read the marker item in some manner to obtain data that identifies the recipient or a group of recipients to which the intended tip is to be transferred. (See Mizon paragraph 22 – group of recipients to which the intended tip is to be transferred [fund benefactors]) The manner of reading may be, for example, optical or via short range radio communications such as NFC or RFID. (See Mizon paragraph 22) The marker item may be realized, for example, as a QR code or other barcode printed on paper or another substrate. (See Mizon paragraph 22) Alternatively, the marker item may be an electronic device such as a wearable electronic device (e.g., worn by the recipient – who as noted above is not shown in Fig. 2) with radio communication capabilities or as an RFID tag or badge which may or may not be worn by the recipient. (See Mizon paragraphs 22-24 and Fig. 2)
FIG. 4 is a block diagram representation of an embodiment of the gratuities server computer, which may be constituted by server computer and/or mainframe computer hardware. (See Mizon paragraph 34 and Fig. 4) The gratuities server may include a computer processor(s), a storage device, and be operatively coupled to a communication device, etc. (See Mizon paragraphs 35-36) The communication device may be used to facilitate communication with other devices, such as the tippers’ mobile devices and the payment network. (See Mizon paragraph 37) The storage device stores one or more programs for controlling the processor to cause the gratuities server computer to function. (See Mizon paragraph 40) The storage device may also store a web hosting application program to enable the gratuities server computer to host a website whereby users such as senders and recipients may access and interact with the gratuities server computer. (See Mizon paragraph 42) The storage device may in addition store a tip recipient enrollment application program to enable the gratuities server computer to permit prospective tip recipients to open user accounts on the gratuities server computer. (See Mizon paragraph 43) Further, the enrollment of the recipient also includes payment account information for the recipient to facilitate routing of tips to the recipient’s payment account via the payment card account system. (See Mizon paragraph 44)
The storage device may further store database management programs and an internal reporting application, the latter of which may respond to requests from computer system administrators for reports on the activities performed by the gratuities server computer. (See Mizon paragraph 47) The storage device may also store a recipient database, an establishment database, a sender database and one or more other databases required for operation of the gratuities server computer. (See Mizon paragraph 48)
The recipient database may contain data records for the tip recipients who have signed up with the gratuities server computer. (See Mizon paragraph 48) The establishment database may store data records for business establishments or other establishments that employ potential recipients of tips in the tipping system. (See Mizon paragraph 48 – establishment database stores business establishment records [business establishment as particular fund receiver] that employ potential recipients of tips in the tipping system [fund benefactors]
In reference to Figure 5, the user/tipper may interact with the mobile device and use the camera of the mobile device to take a photograph of the tip recipient and may transmit the photo to the gratuities server computer for identification of the recipient by the gratuities server computer. (See Mizon paragraphs 50-53 and Fig. 5) The transmission of the photo may include or be associated with data from the mobile device that identifies the tipper to the gratuities server computer. (See Mizon paragraph 53) The recipient is identified (e.g., by first and/or last name, employing establishment, geographic location, etc.) and at least of some of this information may be displayed to the mobile device so the tipper can confirm that the intended recipient has been properly identified by the gratuities server computer. (See Mizon paragraph 54) The tipper may indicate that the tipping transaction should proceed and the signal/indication may be transmitted from the mobile device to the gratuities server computer. (See Mizon paragraph 56)
In reference to Fig. 6, a process that represents functions performed at or by the gratuities server computer in relation to the operations of the mobile device as described in connection with Fig. 5. (See Mizon paragraph 59 and Fig. 6) The gratuities server computer receives the request for identification of the tip recipient that was effectively transmitted from the mobile device which includes a photo that shows the face of the intended tip recipient [fund benefactor identifier]. (See Mizon paragraph 60)   The gratuities server computer performs a facial recognition process with respect to the submitted photo in order to identify the intended tip recipient. (See Mizon paragraph 64 – determining by the processor at least one fund benefactor identifier associated with the fund benefactor based on association of the photo [fund benefactor identifier] with the fund receiver)
Later, the gratuities server computer receives from the mobile device, the intended tip amount and the tipper’s confirmation of the recipient’s identity [fund benefactor identifier] and request that the tip transaction be initiated. (See Mizon paragraphs 65-66) Continuing with Fig. 6, the gratuities server computer communicates with the payment network to cause a P2P funds transfer of the tip amount to be performed for the benefit of the recipient and charged to the tipper’s payment account [fund provider account]. (See Mizon paragraph 67 – funds transfer from funds receiver [gratuities server computer] to fund benefactor], different elements)
The user/tipper may use the mobile device to read the tip recipient identifying information from the marker item as discussed in connection with Fig. 2. (See Mizon paragraph 73 and Fig. 7) For example, if the marker item is a printed barcode (e.g., a QR code), then the mobile device camera may be used to scan the marker item to extract the recipient identification information therefrom. (See Mizon paragraph 73) In some situations, the recipient information may identify a group of individuals (say a service department in an establishment) as the intended recipient of a tip which is to be pooled. (See Mizon paragraph 73) In one example of the latter, a guest in a hotel room may observe a printed card with a QR code with a suggestion that the guest provide a tip to be pooled/shared among the cleaning staff of the hotel. (See Mizon paragraph 73) The QR code in this instance may identify the establishment and the recipient department thereof, namely the cleaning staff. (See Mizon paragraph 73) 
Figure 8 illustrates a process that may be performed according to aspects of the present disclosure. (See Mizon paragraph 82 and Fig. 8) The process represents functions performed at or by the gratuities server computer in relation to the operations of the mobile device as described above in connection with Fig. 7. (See Mizon paragraph 82) The gratuities server computer receives, from the mobile device, the intended tip amount, the recipient information and the tipper’s request that the tip transaction (funds transfer) be initiated. (See Mizon paragraph 83) The gratuities server computer communicates with the payment network to cause a funds transfer of the tip amount to be performed for the benefit of the identified recipient or group of recipients, with the funds transfer to be charged to the tipper’s payment account. (See Mizon paragraph 84 – fund receiver [gratuities server computer] causes transfer of funds of the tip amount for the benefit of the identified recipient or group of recipients [fund benefactor(s)]) This transfer may involve a “pull” of the tip amount from the tipper’s payment account and a “push” of the amount to the recipient’s payment account, or to the employing establishment’s pooled tip account for the identified group of recipients. (See Mizon paragraph 84 – pooled tips are further sent to identified recipient [fund benefactor account])
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the process of enabling a consumer to send tips to another person as disclosed by Louw with the methods and apparatus of cashless tipping that provides for fund transfer transactions for transferring a monetary amount to a recipient or multiple recipients as taught by Mizon in order to provide a tip to be pooled or shared among multiple recipients electronically.


Regarding Claim 13, Louw discloses the following:
A computer-implemented method for conducting a person-to-person fund transfer, comprising:
reading, with at least one processor of a fund provider device associated with a fund provider, a computer-readable code comprising a fund receiver identifier associated with a fund receiver, wherein the computer-readable code is generated by the fund receiver; (See Louw paragraphs 35-38, 41-44, 70-74 and Fig. 4)
in response to reading the computer-readable code, (See Louw paragraphs 70-74, 77-79 and Fig. 4)
generating, with the at least one processor, a fund transfer request comprising the fund receiver identifier, a fund provider identifier associated with the fund provider, and a fund transfer amount; and (See Louw para 35-38, 50-51, 56-59 and Fig. 2)
initiating, with the at least one processor, the transfer of at least a portion of the fund amount based on the fund transfer request by causing a transaction service provider processor associated with a transaction service provider to: (See Louw paragraphs 35-38, 41-46, 50, 56, 58-59, 64, 70-74, 77-79 and Fig. 4)
receive the fund transfer request; (See Louw paragraphs 35-36)
determine a fund benefactor identifier associated with at least one fund benefactor based on association of the fund receiver identifier with the fund benefactor identifier, wherein the fund receiver and fund benefactor are different; 
in response to determining the fund benefactor identifier associated with the fund receiver identifier, directly transfer to or initiate the direct transfer of at least a portion of the fund amount from an account of the fund provider to an account of the fund benefactor. (See Louw paragraphs 43, 77-79 - user may make tips to a service provider via service provider’s mobile device; for a recipient, a tipping fund may be maintained and managed by an app where funds may be transferred to another account)
In an embodiment, Louw discloses her invention as to a system that provides a convenient and easy way to provide tips to service providers as well as charitable contributions when customers do not have small bills or other change. (See Louw paragraph 8) An embodiment of the invention enables a consumer to electronically send tips to another person (e.g., service provider, vendor, merchant, other recipient, etc.) via a mobile application. (See Louw paragraph 35) An embodiment may use near field technology to detect when a customer enters and/or leaves a proximity (e.g., geofence, boundary, etc.) and based on this detection (e.g., after the consumer leaves the geofence), an embodiment of the present invention prompts a user to provide a tip to a service provider. (See Louw paragraph 35) The customer may act on the prompt and send a tip electronically to the service provider. (See Louw paragraph 35) The service provider may respond with a simple “thank you” message to acknowledge the tip or other forms of acknowledgement may also be transmitted. (See Louw paragraph 35)
While Louw discloses the invention as recited and alludes to a fund benefactor, Louw does not fully disclose determining at least one fund benefactor identifier associated with at least one fund benefactor based on association of the at least one fund receiver identifier with the at least one fund benefactor identifier wherein the fund receiver and fund benefactor are different or transferring from an account of at least one fund provider to an account of at least one fund benefactor. Mizon discloses her invention as to a mobile app running on a mobile device that may interact with a remote gratuities server to allow for convenient, cashless and rapid transfers of tips via a payment card account system. (See Mizon paragraph 10) So-called P2P (person to person) transfers may be part of the process. (See Mizon paragraph 10) Identification of the tip recipient may proceed via facial recognition of a registered tip recipient based on a photo of the intended recipient uploaded from the tipper’s mobile device. (See Mizon paragraph 10) Alternatively, an individual recipient or a group of recipients may be identified by having the tipper’s mobile device scan/read a marker item such as a QR code or a wearable electronic device associated with the intended recipient. (See Mizon paragraph 10)
In particular, in response to requests from the tipper [fund provider], the gratuities server computer may signal the payment network to arrange for fund transfer transactions to transfer funds [fund transfer requests] from a sender account to a recipient account issuer for the benefit of the tip recipient [fund benefactor] (See Mizon paragraph 18)   Figure 2 of Mizon discloses a marker item. (See Mizon paragraph 22) The mobile device can read the marker item in some manner to obtain data that identifies the recipient or a group of recipients to which the intended tip is to be transferred. (See Mizon paragraph 22 – group of recipients to which the intended tip is to be transferred [fund benefactors]) The manner of reading may be, for example, optical or via short range radio communications such as NFC or RFID. (See Mizon paragraph 22) The marker item may be realized, for example, as a QR code or other barcode printed on paper or another substrate. (See Mizon paragraph 22) Alternatively, the marker item may be an electronic device such as a wearable electronic device (e.g., worn by the recipient – who as noted above is not shown in Fig. 2) with radio communication capabilities or as an RFID tag or badge which may or may not be worn by the recipient. (See Mizon paragraphs 22-24 and Fig. 2)
FIG. 4 is a block diagram representation of an embodiment of the gratuities server computer, which may be constituted by server computer and/or mainframe computer hardware. (See Mizon paragraph 34 and Fig. 4) The gratuities server may include a computer processor(s), a storage device, and be operatively coupled to a communication device, etc. (See Mizon paragraphs 35-36) The communication device may be used to facilitate communication with other devices, such as the tippers’ mobile devices and the payment network. (See Mizon paragraph 37) The storage device stores one or more programs for controlling the processor to cause the gratuities server computer to function. (See Mizon paragraph 40) The storage device may also store a web hosting application program to enable the gratuities server computer to host a website whereby users such as senders and recipients may access and interact with the gratuities server computer. (See Mizon paragraph 42) The storage device may in addition store a tip recipient enrollment application program to enable the gratuities server computer to permit prospective tip recipients to open user accounts on the gratuities server computer. (See Mizon paragraph 43) Further, the enrollment of the recipient also includes payment account information for the recipient to facilitate routing of tips to the recipient’s payment account via the payment card account system. (See Mizon paragraph 44)
The storage device may further store database management programs and an internal reporting application, the latter of which may respond to requests from computer system administrators for reports on the activities performed by the gratuities server computer. (See Mizon paragraph 47) The storage device may also store a recipient database, an establishment database, a sender database and one or more other databases required for operation of the gratuities server computer. (See Mizon paragraph 48)
The recipient database may contain data records for the tip recipients who have signed up with the gratuities server computer. (See Mizon paragraph 48) The establishment database may store data records for business establishments or other establishments that employ potential recipients of tips in the tipping system. (See Mizon paragraph 48 – establishment database stores business establishment records [business establishment as particular fund receiver] that employ potential recipients of tips in the tipping system [fund benefactors]
In reference to Figure 5, the user/tipper may interact with the mobile device and use the camera of the mobile device to take a photograph of the tip recipient and may transmit the photo to the gratuities server computer for identification of the recipient by the gratuities server computer. (See Mizon paragraphs 50-53 and Fig. 5) The transmission of the photo may include or be associated with data from the mobile device that identifies the tipper to the gratuities server computer. (See Mizon paragraph 53) The recipient is identified (e.g., by first and/or last name, employing establishment, geographic location, etc.) and at least of some of this information may be displayed to the mobile device so the tipper can confirm that the intended recipient has been properly identified by the gratuities server computer. (See Mizon paragraph 54) The tipper may indicate that the tipping transaction should proceed and the signal/indication may be transmitted from the mobile device to the gratuities server computer. (See Mizon paragraph 56)
In reference to Fig. 6, a process that represents functions performed at or by the gratuities server computer in relation to the operations of the mobile device as described in connection with Fig. 5. (See Mizon paragraph 59 and Fig. 6) The gratuities server computer receives the request for identification of the tip recipient that was effectively transmitted from the mobile device which includes a photo that shows the face of the intended tip recipient [fund benefactor identifier]. (See Mizon paragraph 60)   The gratuities server computer performs a facial recognition process with respect to the submitted photo in order to identify the intended tip recipient. (See Mizon paragraph 64 – determining by the processor at least one fund benefactor identifier associated with the fund benefactor based on association of the photo [fund benefactor identifier] with the fund receiver)
Later, the gratuities server computer receives from the mobile device, the intended tip amount and the tipper’s confirmation of the recipient’s identity [fund benefactor identifier] and request that the tip transaction be initiated. (See Mizon paragraphs 65-66) Continuing with Fig. 6, the gratuities server computer communicates with the payment network to cause a P2P funds transfer of the tip amount to be performed for the benefit of the recipient and charged to the tipper’s payment account [fund provider account]. (See Mizon paragraph 67 – funds transfer from funds receiver [gratuities server computer] to fund benefactor], different elements)
The user/tipper may use the mobile device to read the tip recipient identifying information from the marker item as discussed in connection with Fig. 2. (See Mizon paragraph 73 and Fig. 7) For example, if the marker item is a printed barcode (e.g., a QR code), then the mobile device camera may be used to scan the marker item to extract the recipient identification information therefrom. (See Mizon paragraph 73) In some situations, the recipient information may identify a group of individuals (say a service department in an establishment) as the intended recipient of a tip which is to be pooled. (See Mizon paragraph 73) In one example of the latter, a guest in a hotel room may observe a printed card with a QR code with a suggestion that the guest provide a tip to be pooled/shared among the cleaning staff of the hotel. (See Mizon paragraph 73) The QR code in this instance may identify the establishment and the recipient department thereof, namely the cleaning staff. (See Mizon paragraph 73) 
Figure 8 illustrates a process that may be performed according to aspects of the present disclosure. (See Mizon paragraph 82 and Fig. 8) The process represents functions performed at or by the gratuities server computer in relation to the operations of the mobile device as described above in connection with Fig. 7. (See Mizon paragraph 82) The gratuities server computer receives, from the mobile device, the intended tip amount, the recipient information and the tipper’s request that the tip transaction (funds transfer) be initiated. (See Mizon paragraph 83) The gratuities server computer communicates with the payment network to cause a funds transfer of the tip amount to be performed for the benefit of the identified recipient or group of recipients, with the funds transfer to be charged to the tipper’s payment account. (See Mizon paragraph 84 – fund receiver [gratuities server computer] causes transfer of funds of the tip amount for the benefit of the identified recipient or group of recipients [fund benefactor(s)]) This transfer may involve a “pull” of the tip amount from the tipper’s payment account and a “push” of the amount to the recipient’s payment account, or to the employing establishment’s pooled tip account for the identified group of recipients. (See Mizon paragraph 84 – pooled tips are further sent to identified recipient [fund benefactor account])
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the process of enabling a consumer to send tips to another person as disclosed by Louw with the methods and apparatus of cashless tipping that provides for fund transfer transactions for transferring a monetary amount to a recipient or multiple recipients as taught by Mizon in order to provide a tip to be pooled or shared among multiple recipients electronically.

Regarding Claim 2, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Louw discloses the following:
wherein the fund transfer request further comprises at least one service category associated with a plurality of fund receivers. (See Louw paragraphs 53, 64, 69, 76-79)

Regarding Claims 3 and 18, these substantially similar claims recite the limitations of Claims 2 and 17 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Louw in view of Mizon discloses the following:
determining, with at least one processor, at least one fund receiver of the plurality of fund receivers in the at least one service category; and (See Louw paragraphs 53, 64, 69, 76-79)
assigning, with at least one processor, at least a portion of the fund amount for transfer to the at least one fund receiver. (See Louw paragraphs 43, 77-79)
While Louw discloses the invention as disclosed as to receiving funds for at least one service category and implies further transferring a portion of a fund amount to a fund receiver, it is not fully disclosed by Louw. Mizon discloses her invention as to a mobile app running on a mobile device that may interact with a remote gratuities server to allow for convenient, cashless and rapid transfers of tips via a payment card account system. (See Mizon paragraph 10) So-called P2P (person to person) transfers may be part of the process. (See Mizon paragraph 10) Identification of the tip recipient may proceed via facial recognition of a registered tip recipient based on a photo of the intended recipient uploaded from the tipper’s mobile device. (See Mizon paragraph 10) Alternatively, an individual recipient or a group of recipients may be identified by having the tipper’s mobile device scan/read a marker item such as a QR code or a wearable electronic device associated with the intended recipient. (See Mizon paragraph 10)
In particular, in response to requests from the tipper [fund provider], the gratuities server computer may signal the payment network to arrange for fund transfer transactions to transfer funds [fund transfer requests] from a sender account to a recipient account issuer for the benefit of the tip recipient (See Mizon paragraph 18)   Figure 2 of Mizon discloses a marker item. (See Mizon paragraph 22) The mobile device can read the marker item in some manner to obtain data that identifies the recipient or a group of recipients to which the intended tip is to be transferred. (See Mizon paragraph 22) The manner of reading may be, for example, optical or via short range radio communications such as NFC or RFID. (See Mizon paragraph 22) The marker item may be realized, for example, as a QR code or other barcode printed on paper or another substrate. (See Mizon paragraph 22) Alternatively, the marker item may be an electronic device such as a wearable electronic device (e.g., worn by the recipient – who as noted above is not shown in Fig. 2) with radio communication capabilities or as an RFID tag or badge which may or may not be worn by the recipient. (See Mizon paragraphs 22-24 and Fig. 2)
In reference to Figure 5, the user/tipper may interact with the mobile device and use the camera of the mobile device to take a photograph of the tip recipient and may transmit the photo to the gratuities server computer for identification of the recipient by the gratuities server computer. (See Mizon paragraphs 50-53 and Fig. 5) The transmission of the photo may include or be associated with data from the mobile device that identifies the tipper to the gratuities server computer. (See Mizon paragraph 53) The recipient is identified (e.g., by first and/or last name, employing establishment, geographic location, etc.) and at least of some of this information may be displayed to the mobile device so the tipper can confirm that the intended recipient has been properly identified by the gratuities server computer. (See Mizon paragraph 54) 
The user/tipper may use the mobile device to read the tip recipient identifying information from the marker item as discussed in connection with Fig. 2. (See Mizon paragraph 73 and Fig. 7) For example, if the marker item is a printed barcode (e.g., a QR code), then the mobile device camera may be used to scan the marker item to extract the recipient identification information therefrom. (See Mizon paragraph 73) In some situations, the recipient information may identify a group of individuals (say a service department in an establishment) as the intended recipient of a tip which is to be pooled. (See Mizon paragraph 73) In one example of the latter, a guest in a hotel room may observe a printed card with a QR code with a suggestion that the guest provide a tip to be pooled/shared among the cleaning staff of the hotel. (See Mizon paragraph 73) The QR code in this instance may identify the establishment and the recipient department thereof, namely the cleaning staff. (See Mizon paragraph 73) 
Figure 8 illustrates a process that may be performed according to aspects of the present disclosure. (See Mizon paragraph 82 and Fig. 8) The process represents functions performed at or by the gratuities server computer in relation to the operations of the mobile device as described above in connection with Fig. 7. (See Mizon paragraph 82) The gratuities server computer receives, from the mobile device, the intended tip amount, the recipient information and the tipper’s request that the tip transaction (funds transfer) be initiated. (See Mizon paragraph 83) The gratuities server computer communicates with the payment network to cause a funds transfer of the tip amount to be performed for the benefit of the identified recipient or group of recipients, with the funds transfer to be charged to the tipper’s payment account. (See Mizon paragraph 84) This transfer may involve a “pull” of the tip amount from the tipper’s payment account and a “push” of the amount to the recipient’s payment account, or to the employing establishment’s pooled tip account for the identified group of recipients. (See Mizon paragraph 84 – pooled tips are further sent to identified recipient)
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the process of enabling a consumer to send tips to another person as disclosed by Louw with the methods and apparatus of cashless tipping that provides for fund transfer transactions for transferring a monetary amount to a recipient or multiple recipients as taught by Mizon in order to provide a tip to be pooled or shared among multiple recipients electronically.

Regarding Claim 4, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Louw in view of Mizon discloses the following:
wherein a plurality of fund benefactors are associated with at least one fund receiver. (See Louw paragraphs 53, 64, 69, 76-79)
While Louw discloses the invention as disclosed as to receiving funds for at least one service category and implies further transferring a portion of a fund amount to a fund receiver, it is not fully disclosed by Louw. Mizon discloses her invention as to a mobile app running on a mobile device that may interact with a remote gratuities server to allow for convenient, cashless and rapid transfers of tips via a payment card account system. (See Mizon paragraph 10) So-called P2P (person to person) transfers may be part of the process. (See Mizon paragraph 10) Identification of the tip recipient may proceed via facial recognition of a registered tip recipient based on a photo of the intended recipient uploaded from the tipper’s mobile device. (See Mizon paragraph 10) Alternatively, an individual recipient or a group of recipients may be identified by having the tipper’s mobile device scan/read a marker item such as a QR code or a wearable electronic device associated with the intended recipient. (See Mizon paragraph 10)
In particular, in response to requests from the tipper [fund provider], the gratuities server computer may signal the payment network to arrange for fund transfer transactions to transfer funds [fund transfer requests] from a sender account to a recipient account issuer for the benefit of the tip recipient (See Mizon paragraph 18)   Figure 2 of Mizon discloses a marker item. (See Mizon paragraph 22) The mobile device can read the marker item in some manner to obtain data that identifies the recipient or a group of recipients to which the intended tip is to be transferred. (See Mizon paragraph 22) The manner of reading may be, for example, optical or via short range radio communications such as NFC or RFID. (See Mizon paragraph 22) The marker item may be realized, for example, as a QR code or other barcode printed on paper or another substrate. (See Mizon paragraph 22) Alternatively, the marker item may be an electronic device such as a wearable electronic device (e.g., worn by the recipient – who as noted above is not shown in Fig. 2) with radio communication capabilities or as an RFID tag or badge which may or may not be worn by the recipient. (See Mizon paragraphs 22-24 and Fig. 2)
In reference to Figure 5, the user/tipper may interact with the mobile device and use the camera of the mobile device to take a photograph of the tip recipient and may transmit the photo to the gratuities server computer for identification of the recipient by the gratuities server computer. (See Mizon paragraphs 50-53 and Fig. 5) The transmission of the photo may include or be associated with data from the mobile device that identifies the tipper to the gratuities server computer. (See Mizon paragraph 53) The recipient is identified (e.g., by first and/or last name, employing establishment, geographic location, etc.) and at least of some of this information may be displayed to the mobile device so the tipper can confirm that the intended recipient has been properly identified by the gratuities server computer. (See Mizon paragraph 54) 
The user/tipper may use the mobile device to read the tip recipient identifying information from the marker item as discussed in connection with Fig. 2. (See Mizon paragraph 73 and Fig. 7) For example, if the marker item is a printed barcode (e.g., a QR code), then the mobile device camera may be used to scan the marker item to extract the recipient identification information therefrom. (See Mizon paragraph 73) In some situations, the recipient information may identify a group of individuals (say a service department in an establishment) as the intended recipient of a tip which is to be pooled. (See Mizon paragraph 73) In one example of the latter, a guest in a hotel room may observe a printed card with a QR code with a suggestion that the guest provide a tip to be pooled/shared among the cleaning staff of the hotel. (See Mizon paragraph 73) The QR code in this instance may identify the establishment and the recipient department thereof, namely the cleaning staff. (See Mizon paragraph 73) 
Figure 8 illustrates a process that may be performed according to aspects of the present disclosure. (See Mizon paragraph 82 and Fig. 8) The process represents functions performed at or by the gratuities server computer in relation to the operations of the mobile device as described above in connection with Fig. 7. (See Mizon paragraph 82) The gratuities server computer receives, from the mobile device, the intended tip amount, the recipient information and the tipper’s request that the tip transaction (funds transfer) be initiated. (See Mizon paragraph 83) The gratuities server computer communicates with the payment network to cause a funds transfer of the tip amount to be performed for the benefit of the identified recipient or group of recipients, with the funds transfer to be charged to the tipper’s payment account. (See Mizon paragraph 84) This transfer may involve a “pull” of the tip amount from the tipper’s payment account and a “push” of the amount to the recipient’s payment account, or to the employing establishment’s pooled tip account for the identified group of recipients. (See Mizon paragraph 84 – pooled tips are further sent to identified recipient)
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the process of enabling a consumer to send tips to another person as disclosed by Louw with the methods and apparatus of cashless tipping that provides for fund transfer transactions for transferring a monetary amount to a recipient or multiple recipients as taught by Mizon in order to provide a tip to be pooled or shared among multiple recipients electronically.

Regarding Claim 5, this claim recites the limitations of Claim 4 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Louw in view of Mizon discloses the following:
determining, with at least one processor, at least one fund benefactor of the plurality of fund benefactors; and (See Louw paragraphs 53, 64, 69, 76-79)
assigning, with at least one processor, at least a portion of the fund amount for transfer to the at least one fund benefactor. (See Louw paragraphs 43, 77-79)
While Louw discloses the invention as disclosed as to receiving funds for at least one service category and implies further transferring a portion of a fund amount to a fund receiver, it is not fully disclosed by Louw. Mizon discloses her invention as to a mobile app running on a mobile device that may interact with a remote gratuities server to allow for convenient, cashless and rapid transfers of tips via a payment card account system. (See Mizon paragraph 10) So-called P2P (person to person) transfers may be part of the process. (See Mizon paragraph 10) Identification of the tip recipient may proceed via facial recognition of a registered tip recipient based on a photo of the intended recipient uploaded from the tipper’s mobile device. (See Mizon paragraph 10) Alternatively, an individual recipient or a group of recipients may be identified by having the tipper’s mobile device scan/read a marker item such as a QR code or a wearable electronic device associated with the intended recipient. (See Mizon paragraph 10)
In particular, in response to requests from the tipper [fund provider], the gratuities server computer may signal the payment network to arrange for fund transfer transactions to transfer funds [fund transfer requests] from a sender account to a recipient account issuer for the benefit of the tip recipient [fund benefactor] (See Mizon paragraph 18)   Figure 2 of Mizon discloses a marker item. (See Mizon paragraph 22) The mobile device can read the marker item in some manner to obtain data that identifies the recipient or a group of recipients to which the intended tip is to be transferred. (See Mizon paragraph 22) The manner of reading may be, for example, optical or via short range radio communications such as NFC or RFID. (See Mizon paragraph 22) The marker item may be realized, for example, as a QR code or other barcode printed on paper or another substrate. (See Mizon paragraph 22) Alternatively, the marker item may be an electronic device such as a wearable electronic device (e.g., worn by the recipient – who as noted above is not shown in Fig. 2) with radio communication capabilities or as an RFID tag or badge which may or may not be worn by the recipient. (See Mizon paragraphs 22-24 and Fig. 2)
In reference to Figure 5, the user/tipper may interact with the mobile device and use the camera of the mobile device to take a photograph of the tip recipient and may transmit the photo to the gratuities server computer for identification of the recipient by the gratuities server computer. (See Mizon paragraphs 50-53 and Fig. 5) The transmission of the photo may include or be associated with data from the mobile device that identifies the tipper to the gratuities server computer. (See Mizon paragraph 53) The recipient is identified (e.g., by first and/or last name, employing establishment, geographic location, etc.) and at least of some of this information may be displayed to the mobile device so the tipper can confirm that the intended recipient has been properly identified by the gratuities server computer. (See Mizon paragraph 54) 
The user/tipper may use the mobile device to read the tip recipient identifying information from the marker item as discussed in connection with Fig. 2. (See Mizon paragraph 73 and Fig. 7) For example, if the marker item is a printed barcode (e.g., a QR code), then the mobile device camera may be used to scan the marker item to extract the recipient identification information therefrom. (See Mizon paragraph 73) In some situations, the recipient information may identify a group of individuals (say a service department in an establishment) as the intended recipient of a tip which is to be pooled. (See Mizon paragraph 73) In one example of the latter, a guest in a hotel room may observe a printed card with a QR code with a suggestion that the guest provide a tip to be pooled/shared among the cleaning staff of the hotel. (See Mizon paragraph 73) The QR code in this instance may identify the establishment and the recipient department thereof, namely the cleaning staff. (See Mizon paragraph 73) 
Figure 8 illustrates a process that may be performed according to aspects of the present disclosure. (See Mizon paragraph 82 and Fig. 8) The process represents functions performed at or by the gratuities server computer in relation to the operations of the mobile device as described above in connection with Fig. 7. (See Mizon paragraph 82) The gratuities server computer receives, from the mobile device, the intended tip amount, the recipient information and the tipper’s request that the tip transaction (funds transfer) be initiated. (See Mizon paragraph 83) The gratuities server computer communicates with the payment network to cause a funds transfer of the tip amount to be performed for the benefit of the identified recipient or group of recipients, with the funds transfer to be charged to the tipper’s payment account. (See Mizon paragraph 84) This transfer may involve a “pull” of the tip amount from the tipper’s payment account and a “push” of the amount to the recipient’s payment account, or to the employing establishment’s pooled tip account for the identified group of recipients. (See Mizon paragraph 84 – pooled tips are further sent to identified recipient)
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the process of enabling a consumer to send tips to another person as disclosed by Louw with the methods and apparatus of cashless tipping that provides for fund transfer transactions for transferring a monetary amount to a recipient or multiple recipients as taught by Mizon in order to provide a tip to be pooled or shared among multiple recipients electronically.

Regarding Claim 10, this claim recites the limitations of Claim 6 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Louw discloses the following:
wherein a transfer indication is displayed on at least one of the fund provider device and the fund receiver device upon completion of the fund transfer process. (See Louw paragraphs 51, 59, 66 and 68 – message may be sent back thanking the customer for the tip [notification to fund provider]; service provider may send acknowledgment [fund receiver])

Regarding Claim 14, this claim recites the limitations of Claim 13 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Louw discloses the following:
further comprising:
generating, with at least one processor of the fund receiver, the computer-readable code; and associating, with the at least one processor of the fund receiver, the computer-readable code with at least one fund receiver. (See Louw paragraphs 70-74 and Fig. 4)

Regarding Claim 15, this claim recites the limitations of Claim 13 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Louw discloses the following:
wherein the computer-readable code comprises a QR code. (See Louw paragraphs 70-74 and Fig. 4)

Regarding Claim 16, this claim recites the limitations of Claim 13 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Louw in view of Mizon discloses the following:
printing, with at least one printing device, the computer-readable code on a physical medium. 
Further, Mizon discloses, in particular, in response to requests from the tipper [fund provider], the gratuities server computer may signal the payment network to arrange for fund transfer transactions to transfer funds from a sender account to a recipient account issuer for the benefit of the tip recipient (See Mizon paragraph 18)   Figure 2 of Mizon discloses a marker item. (See Mizon paragraph 22) The mobile device can read the marker item in some manner to obtain data that identifies the recipient or a group of recipients to which the intended tip is to be transferred. (See Mizon paragraph 22) The manner of reading may be, for example, optical or via short range radio communications such as NFC or RFID. (See Mizon paragraph 22) The marker item may be realized, for example, as a QR code or other barcode printed on paper or another substrate. (See Mizon paragraph 22 – printed on a physical medium) Alternatively, the marker item may be an electronic device such as a wearable electronic device (e.g., worn by the recipient – who as noted above is not shown in Fig. 2) with radio communication capabilities or as an RFID tag or badge which may or may not be worn by the recipient. (See Mizon paragraphs 22-24 and Fig. 2)
Mizon further discloses that communication device 401 may be used to facilitate communication with, for example, other devices (such as the tippers’ mobile devices, and the payment network, where an output device may include a printer. (See Mizon paragraphs 37-38)
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the process of enabling a consumer to send tips to another person as disclosed by Louw with the methods and apparatus of cashless tipping that provides for fund transfer transactions for transferring a monetary amount to a recipient or multiple recipients as taught by Mizon in order to provide a tip to be pooled or shared among multiple recipients electronically.

Regarding Claim 17, this claim recites the limitations of Claim 13 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Louw discloses the following:
wherein the computer-readable code comprises at least one service category associated with a plurality of fund receivers. (See Louw paragraphs 53, 64, 69, 73-79)

Relevant Prior Art of Record Not Currently Applied

Zhou et al. (US PG Pub 2019/0102756) – Zhou discloses a method for digital currency transfers via a mobile and wearable device. (See Zhou Abstract) The method may continue with providing an optical code on a screen of a mobile and wearable device that when scanned may create a transfer receiving request. (See Zhou Abstract)

Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered as follows:

As to the 101 Rejection:
The 101 Rejection has been updated to reflect the extensive claim amendments as seen in the rejection in chief.
Applicant argues that the pending independent claims are subject matter patent eligible. (See Applicant’s Arguments dated 03/29/2022, pages 8-13) Examiner disagrees.
Applicant argues that the claims are directed to an improvement in computer-related technology, allegedly as the claims recite an improvement to computer-related technology for executing electronic peer to peer fund transfers by enabling the system to automatically direct transfer fund amounts to a fund benefactor designated by a fund receiver without the account of the fund receiver acting as an intermediate. (Id at page 8) Applicant argues that the fund amount may be directly transferred from the fund provider account to the fund benefactor account, improving efficiency and flexibility of the fund transfer and conserving computing resources by avoiding an additional fund transfer step of transferring funds to the fund receiver account before the funds are transferred to the fund benefactor account. (Id at pages 8-9) As an initial matter, as noted above, it is not clear that the claims are actually claiming this manner of transfer. Secondly, the feature is following rules, not a technical improvement. This is not a persuasive argument.
Applicant then argues that the allegedly abstract idea is integrated into a practical application and refers to some of the elements of example Claim 1. (Id. at pages 9-10) In addition to the alleged improvement that Applicant argues is present, Applicant further argues that there are several particular machines integral to the claims. (Id. at page 11) Examiner further disagrees. As noted in the rejection in chief, above, the hardware appears to be recited at a high level of generality and are not particular machines. This is not a persuasive argument.
Applicant then argues that the claims are inventive. (Id. at pages 12-13) Even when taken as a whole, the claims do not appear to be significantly more for the reasons noted above.  Additionally, while Applicant argues that the Berkheimer considerations have not been met.  (Id at page 13) Examiner disagrees.  Examiner has referenced Applicant’s own specification and the MPEP in the rejection in chief, thus fulfilling the Berkheimer criteria.  This argument is not persuasive.  The 101 Rejection is maintained.

As to the 112 Rejection:
	As to the previous rejections as to Claims 1 and 13, Applicant’s amendments appear to have addressed the concern, however the newly amended claims have created additional issues as noted in the rejection in chief.  As to Applicant’s argument regarding “proximate”, Examiner disagrees as noted in the rejection in chief.  

As to the 103 Rejection:
	As to the prior art, the extensive amendments have required additional application of the prior art of record as fully disclosed in the rejection in chief.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        July 9, 2022